Title: [Diary entry: 29 June 1781]
From: Washington, George
To: 

29th. Recd. a letter from the Marqs. de la Fayette informing me that Lord Cornwallis after having attempted to surprise the Virginia Assembly at Charlottesville and destroy some Stores at the Forks of James River in which he succeeded partially had returned to Richmond without having effected any valuable purpose by his manoeuvers in Virginia. In a private letter he complains heavily of the conduct of the Baron de Steuben whom he observes has rendered himself extremely obnoxious in Virga.